                                                                                                               Case 3:20-cv-01247-JD Document 3 Filed 03/10/20 Page 1 of 2


                                                                                                          Lorna Walker   #154724
                                                                                                          The Law Offices of
                                                                                                            SWEET & WALKER, P.C.
                                                                                                          2380 Junipero Serra Boulevard, Suite B
                                                                                                          Daly City, California 94015
                                                                                                          Phone (415) 334-1600 Fax (415) 334-0855
                                                                                                          Email: mail@sweetwalker.com

                                                                                                          Attorney for
                                                                                                          TROY D. MCMAHAN



                                                                                                                                  UNITED STATES DISTRICT COURT

                                                                                                                                NORTHERN DISTRICT OF CALIFORNIA

                                                                                                                                      SAN FRANCISCO DIVISION


                                                                                                          In Re:                               |
                                                                   SAN FRANCISCO, CALIFORNIA 94127-0558




                                                                                                                                               |          Case No. 20-cv-01247-JD
                     SWEET & WALKER

                                                                          Telephone: (415) 334-1600




                                                                                                                                               |
                                      A PROFESSIONAL CORPORATION




                                                                                                                SEDGWICK, LLP,                 |
THE LAW OFFICES OF




                                                                               P.O.Box 27558




                                                                                                                                               |
                                                                                                                                               |          STIPULATION TO
                                                                                                                           Debtor.             |          DISMISS APPEAL
                                                                                                                                               |
                                                                                                                                               |
                                                                                                          _____________________________________|


                                                                                                                Under Federal Rule of Appellate Procedure 42(b), appellant,

                                                                                                          Troy D. McMahan, and appellee Sedgwick, LLP, hereby stipulate

                                                                                                          to dismiss this appeal. The parties shall bear their own costs and

                                                                                                          attorney's fees.



                                                                                                          Dated:   March 10, 2020            PACHULSKI STANG ZIEHL & JONES LLP



                                                                                                                                             By:      /s/                               _
                                                                                                                                                   JOHN W. LUCAS
                                                                                                                                                   Attorneys for Sedgwick, LLP
                                                                                                          Notice of Dismissal of Appeal
                                                                                                          Case No. 18-31087 (HLB)                                                   1
                                                                                                               Case 3:20-cv-01247-JD Document 3 Filed 03/10/20 Page 2 of 2



                                                                                                          Dated: March 10, 2020
                                                                                                                                             SHEPPARD, MULLIN, RICHTER & HAMPTON
                                                                                                                                             LLP

                                                                                                                                             By     /s/
                                                                                                                                                  MICHAEL M. LAUTER
                                                                                                                                                  Attorneys for the Official
                                                                                                                                                  Committee of Unsecured Creditors



                                                                                                          Dated:   March 9, 2020             SWEET & WALKER PC



                                                                                                                                             __/s/ Lorna Walker_______________
                                                                                                                                             Lorna Walker
                                                                                                                                             Attorney for TROY D. McMAHAN
                                                                   SAN FRANCISCO, CALIFORNIA 94127-0558
                     SWEET & WALKER

                                                                          Telephone: (415) 334-1600
                                      A PROFESSIONAL CORPORATION
THE LAW OFFICES OF




                                                                               P.O.Box 27558




                                                                                                          Notice of Dismissal of Appeal
                                                                                                          Case No. 18-31087 (HLB)                                                    2
